                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DIMITRI QAFKO,

              Plaintiff,                      Case No. 2:17-cv-13916
                                              District Judge Bernard A. Friedman
v.                                            Magistrate Judge Anthony P. Patti

KIRSTJEN M. NIELSEN,

           Defendant.
_________________________/

   ORDER GRANTING DEFENDANT’S MOTION FOR PROTECTIVE
 ORDER (DE 55), DENYING PLAINTIFF’S MOTIONS TO COMPEL (DE
 56) AND TO AMEND SCHEDULING ORDER DEADLINES (DE 58), AND
STRIKING PLAINTIFF’S DUPLICATIVE MOTION TO COMPEL (DE 57)

      This matter is before the Court for consideration of the following: (1)

Defendant’s motion for protective order to preclude depositions (DE 55), and

Plaintiff’s response in opposition (DE 57); (2) Plaintiff’s motions to compel the

depositions of Christopher M. Perry, Aaron F. Poyer, and Charles T. Mullins, Jr.,

and the Federal Rule of Civil Procedure 30(b)(6) deposition of Customs and

Border Patrol (DEs 56 & 57), Defendant’s response in opposition (DE 61), and

Plaintiff’s reply (DE 63); (3) Plaintiff’s emergency motion to amend the

scheduling order deadlines (DE 58), and Defendant’s response in opposition (DE

59); and (4) the parties’ Joint List of Unresolved Issues (DE 64). Judge Friedman

referred these motions for hearing and determination. (DE 60.)
      The motions came before the Court for a hearing on September 12, 2019, at

which attorneys Carolyn M. Homer and Jennifer L. Newby appeared. Having

considered the motion papers and the oral argument of counsel, and for the reasons

stated on the record, which are incorporated herein by reference:

      (1) Defendant’s motion for protective order (DE 55) is GRANTED,
         the Court finding that Plaintiff failed to provide reasonable notice
         of the depositions in question, and all other bases raised by
         Defendant in the motion are accordingly MOOT;

      (2) Plaintiff’s motion to compel (DE 56) is DENIED;

      (3) Plaintiff’s duplicative motion to compel (DE 57) is STRICKEN;
         and

      (4) Plaintiff’s emergency motion to amend the scheduling order (DE
         58) is DENIED.

      Having squandered the ample discovery period allotted by the Court and

having failed to give Defendant reasonable notice of multiple depositions (all

scheduled at the 11th hour for the final day of discovery), Plaintiff is precluded

from taking any depositions. Discovery is now closed.

      Finally, in light of the fact that Plaintiff waited until the last 48 hours to

informally tell the Court that he was unavailable for the September 12, 2019

settlement conference, which the Court had scheduled 7 month ago (DE 44),1 and



1
 The Court only learned of Plaintiff’s unavailability when the Undersigned’s case
manager reached out to Plaintiff’s counsel by phone to ascertain the whereabouts
of Plaintiff’s settlement conference summary, which was overdue.
in light of his counsel’s failure to take timely action to adjourn the conference

despite the fact that her client informed her of his unavailability two weeks ago, the

Court wishes to make abundantly clear that Plaintiff is required to appear in

person for the settlement conference which has now been adjourned to December

23, 2019 at 1:30 p.m. His failure to appear will likely result in a report and

recommendation that this case be dismissed in its entirety.

IT IS SO ORDERED.

Dated: September 13, 2019               s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE
